 SEA-LAND SERVICE, INC.Sea-Land Service,Inc.andNicolas Santos SantosI.L.A.Local1575,InternationalLongshoremen'sAssociation,AFL-CIOandNicolas Santos SantosCases 24-CA-2843 and 24-CB-73313We construethe Trial Examiner'sdismissal of the complaint"as to theDetroit"as pertaining only to thehiring done by the regularhatch boss,Libran, for whom Lopezsubstituted on the above dates.The MayI I violation,foundby theTrial Examiner and notexcepted to,should have been included in The Remedy sectionas one of thedates forwhich Santos is to be made whole.March 18, 1971DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERSFANNING AND BROWNOn November 10, 1970, Trial Examiner John F.Funke ssued his Decision in the above-entitledproceeding, finding that Respondent Employer hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrialExaminer further found that RespondentEmployer and Respondent Union had not engaged incertainunfair labor practices as alleged in thecomplaint. Thereafter, General Counsel filed excep-tions to the Decision and a brief in support of hisexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that Respondent, Sea-Land ServiceInc.,San Juan, Puerto Rico, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order asmodified below:1.In footnote 24 of the Trial Examiner's Decision,substitute "20" for "10" days.2.Substitute the attached Appendix for the TrialExaminer's Appendix.We adopt the Trial Examiner's finding, to which no exception istaken, that Respondent Employer violated Section 8(a)(l) and(3) by. intera/ia,Lopez's refusal to hire Santos for work aboard theDetroiton April 26,May 5, and May 14 because Santos did not have a union membership card.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT deduct any union dues frommoney earned by any employee and pay themoney over to I.L.A. Local 1575,InternationalLongshoremen's Association, AFL-CIO, unlesssaid employee has signed a written authorizationpermitting us to deduct said dues 30 days after thedate of his employment with us.WE WILL reimburse Nicolas Santos Santos forany dues deducted by us from his earnings afterSeptember 2, 1969.WE WILL NOT discriminate against NicolasSantos Santos or any other employee by refusingto give him work as a casual or extra longshore-man because he does not have a membership ortemporary union card with I.L.A. Local 1575,InternationalLongshoremen'sAssociation,AFL-CIO.WE WILL pay Nicolas Santos Santos for anywages he may have lost because we refused himemployment because he did not have a member-ship or temporary union card with said I.L.A.Local 1575.WE WILL NOT interfere with, restrain, or coerceour employees by telling them I.L.A. Local 1575does not want them to work because they talk toomuch.SEA-LAND SERVICE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 7th Floor, Pan AmBuilding,255 Ponce de189 NLRB No. 3 14DECISIONSOF NATIONALLABOR RELATIONS BOARDLeon Avenue, Hato Rey, Puerto Rico 00919, Tele-phone 809-765-0404.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon a charge filedApril 2, 1970, and an amended charge filed May 8, 1970, inCase 24-CA-2843, by Nicolas Santos Santos, an individual,against Sea-Land Service, Inc., herein the Company, andupon a charge filed March 2, 1970, and an amended chargefiledMay 8, 1970, in Case 24-CB-733, by Santos againstI.L.A. Local 1575, International Longshoremen's Associa-tion,AFL-CIO, herein the Union (the Company and theUnion are referred to collectively as the Respondents), theGeneral Counsel issued complaint dated July 17, 1970,alleging the Company violated Section 8(a) (1), (2), and (3)of the Act and the Union violated Section 8 (b) (1) (A) and(2) of the Act.The answers of the Respondents denied the commissionof any unfair labor practices.This proceeding, with all parties except the ChargingParty represented by counsel, was heard by me at HatoRey, Puerto Rico, on August 31 and September 1, 2, 3 and4, 1970. At the conclusion of the hearing the parties weregiven leave to file briefs, and briefs were received from theGeneral Counsel and the Company on October 13.1Upon the entire record in this case and from myobservation of the witnesses while testifying, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYThe Companyisa Delaware corporation maintainingoffices and port facilities at San Juan and Ponce, PuertoRico(only theSan Juan operations are involved in thisproceeding),where it is engaged in shipping and stevedor-ing services.Revenues from such services exceed 50,000annuallyThe Companyisengaged in commerce within themeaning ofthe Act.II.THE UNION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIR LABORPRACTICESA The Hiring Practices of the CompanyTheCompany and the Union operated under acollective-bargaining agreement providing for a union shopwhich ran from October 1, 1968, until September 30, 1971. 2Sea-Land, at all times material herein, maintained fourregular gangs for loading mechanized ships. (This refers toships loaded with containers of cargo rather "break-bulk"cargo.)Each of these regular gangs was fortified by"suplente" or substitute list of longshoremen who would becalled when the complement of the regular gang was notcomplete on any specific loading operation. 3 Longshore-men became eligible to make the regular and suplente listsafter they had completed 800 hours of longshore work forSea-Land in any one year. The practice of givingpreference in hiring to these longshoremen is not underattack although all were required to be members of theUnion. The regulars and suplentes formed the bargainingunit.When the required complement of the gangs could not befilled from the regular and suplente lists the remainder waspicked from a shapeup of longshoremen seeking employ-ment. These were "casual" employees, not covered by thecontract. Those applicants who shaped up for the containerships stood outside the fence and when the hiring bosscalled for additional longshoremen waived their cards.These cards might be regular membership cards, temporarymembership cards, or social security cards. The longshore-men selected from the shapeup were apparently selected ona hit-or-miss basis except that it is the contention of theGeneral Counsel that applicants shaping up who had eithermembership or temporary membership cards were selectedahead of those who had only social security cards. Thisdiscrimination is claimed to be unlawful.During 1970 the Company had in service one break-bulkship,theDetroitThis ship held five hatches, eachsupervised by a hatch boss who did the hiring for hishatch.4 Each had his regular gang and if that gang was notfilledwhen the ship was in the hatch boss would hire from ashapeup. (There does not appear to have been any suplentelist for the filling of gang vacancies on theDetroit.)Thecontention of discrimination in hiring for theDetroitis thealleged preference given to longshoremen in the shapeupwho possessed union cards as against those who had onlysocial security cards.BDiscriminationAgainst Santos1.Union duesParagraphsX and XI of the complaint allege thatRespondent Company violated Section 8(a) (1) and (2) oftheAct by deducting sums of money from earnings ofSantos for union dues although Santos was not a memberof the Union and that Respondent union violated Section8(b) (1) (A) by requiring the Company to collect such duesand pay them to the Union. Said paragraphs further allegethat no authorization for such deduction of dues had everbeen made by Santos.At the hearing it was stipulated between the GeneralCounsel and counsel for the Company that during theperiod from September 2, 1969, until the date of the hearingtheCompany had checked off a total of 12 from theearnings of Santos and remitted them to the Union. TheIThe General Counsel's brief consisted of a recommended order which,a fifth gang known as the "crazy gang." made up of longshoremen fromconsidering the nature of the case, might be deemed adequatethe suplente list was also employed when required2Those parts of the agreement which the General Counsel consideredaOn the mechanized ships one superintendent did the hiring for thepertinent were received as G C Exh 2entire shipJ In addition to the four regular gangs which loaded the container ships, SEA-LAND SERVICE, INC.15Union did not join in this stipulation nor was the issueeverlitigated as between the General Counsel and the Union.2.Discrimination in hiringThe complaint alleges that on certain specified datesSantos Santos, herein Santos, 5 was denied employment bythe Company because he did not possess a membership ortemporary membership card in the Union. (At the hearingthecomplaintwas amended, over objection of theCompany, to allege additional dates.) These dates areFebruary 8, 16, and 18; March 4, 12, 15, 16, 17, 22, and 26;April 1, 3, 6, 7, 11, 21, 22, and 26; and May 5, 11, 14, 20, 30,and 31. All dates refer to 1970 as do all other dates unlessotherwise noted.Santos testified, and his testimony is difficult to follow,that he had been employed by the Company in variouscapacities since 1959. He had served as a longshoremanduring this period on both mechanized and cargo ships6and during 1969 he had worked more than 800 hours as alongshoreman, a fact not verified by any records. Duringthis period of time he had never applied for membership inthe Union.7 During the month of January Santos noticedthat there was an increase in membership in the Union,thereby making it more difficult for nonmembers to work.(This was a conclusion on the part of Santos based onobservation.)On January 23, Santos went to the unionoffice taking with him two pictures, a medical certificate,and 48 for an initiation fee. He saw Guillermo Ortiz,president of the Union, and applied for membership. Ortiztold him his application would have to be approved by theUnion's board of directors, gave him a temporary workpermit good for 1 month, and returned his 48. Santosdeparted and went to the National Labor Relations Board.On February 9 Santos returned to the Union and sawAlfredo Guerra, vice president of the Union, who told himhe had not been accepted because he was "subversive."8Santos took his pictures and his medical certificate andagain departed for the Board. The complaint does notallegediscrimination against Santos during this periodexcept for February 8. On February 8, however, Santos hadhis temporary permit and the only evidence of discrimina-tion is the fact that he was not selected to work on thePortlandon that date. I shall therefore reject the GeneralCounsel's allegation of discrimination against Santos onFebruary 8.9 Santos testified that his temporary card wasnot returned to him following employment on theDetroiton a date best fixed as February 17. (It was the custom fortheunion agent to take the union card when thelongshoreman was hired for a ship and return it when hecollected his pay at the completion of the loading.) Santosstated that he was told his card was old and he needed anew one.10On February 18 Santos shaped up for thePortlandbutwas not hired. The record does not indicate that any menwere hired from the shapeup on that day. I therefore findno discrimination. (The General Counsel conceded thatthere was no proof of discrimination on March 4 so thatallegation is likewise eliminated.On March 12 Santos testified that he shaped up for theTampa,a mechanized ship." Before shaping, Santos sawthe hiring boss, Maldonado, at his office in the yard andasked for work.12 Maldonado told him that he could notpick anyone without a card and that he picked from outside(at the shapeup). At the shapeup Santos was not pickedalthough longshoremen who had cards were selected fromthe shapeup to fill the required complement.'' (Santosreferred to a detail of seven men who were selected and whohad union cards but did not explain what he meant by"detail.")On March 15 Santos shaped up for theCharlestonwhereFacundo was hiring. He stated that after Facundoexhausted his regular and suplente lists he hired from "overthe fence" or shapeup. Santos believed that all men hiredfrom the shapeup had special (temporary) union cardsbecause "they were new fellows that I do not even know."Santos also testified that he spoke to Facundo before theshape but did not disclose the conversation.On March 16 Santos shaped for theAnchoragebut thetwo old and one new gangs were filled by regular members.There is no evidence of discrimination in the hiring for theAnchorageunder the theory of the General Counsel.On March 17 Santos shaped up forthe Newark.Facundodid the hiring and, according to Santos, after filling hisgangs and exhausting the suplente list, hired four men fromthe shapeup. Santos was not included. There is no evidenceas to the union status of the four men hired.On March 22 Santos finished loading on theDetroitandshaped up for theTampa.Fifteen men were hired from theRio Jaina,another Sea-Land ship, but the testimony doesnot disclose how they were hired. Complement for theTampawas filled from gangs from theRio Jaina.I find noevidence of discrimination against Santos on the 22d.On March 26 Santos shaped up for theAnchoragewhereJulioRoman was hiring. Before shaping up Santos sawRoman in his office and was told that there would be hiringfrom "outside" and that if he did not have his card he couldnot work. While the testimony as to the hiring on that day isconfusing (as ismost of Santos' testimony), it appears that12men were hired from the shapeup but Santos was not.Roman testified that he never told Santos he could not be5 Santos was also known along the waterfront as "Familia" and is soreferred to in the record with some frequency.6Company witnesses denied that Santos had worked on the mechanizedships and alleged that his lack of experience disqualified him fromconsideration when hiring for those ships.'Santos did, during at least part of this time, belong to another ILAlocal.6Guerra denied speaking with Santos on that date and denied tellinghim he had not been accepted.9For the same reason I reject his claim of discrimination against Santoson February 16 when Santos still had his temporary permit.10 Santos testified that after his card was picked up he went to the unionoffice to get a new one and was told by Alfredo Guerra, vice president,that he could not have one becausehe hada case pending with the Board.(The first charge filed against Sea-Land bySantos wasfiledApril 2.)Although Guerra denied thathe told Santoshe was not acceptable to theUnion he was not interrogated specifically as to this incident. Thetestimony therefore stands uncontradicted.IIExcept for testimony as to theDetroitall testimony relates tomechanized ships.12Santos testified that he always went to the office of the hiring bossbefore the shapeup to inquire about employment. The Company hadposted a notice at its offices forbidding this practice. (Res. Exh. 10-A and10-B.)13Maldonado did not appearas a witness. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDhired because he did not have a union card. He alsotestified that Santos normally worked on break-bulk ships.Respondent offered records which indicated theAnchoragewas not in port on March 26; it did not arrive until March27. I attach no significance to this disparity in dates.On April 1 Santos shaped for theSeattlebut did notknow the name of the hiring boss. Twelve to 15 men werepicked from the shapeup but he was not picked. As to theircards, Santos testified, when asked how he knew the bossasked for special cards.Because those were the ones that went in-because thereare a lot of young men that the president has authorizedto have cards and since I know all the stevedores thenew ones I do not know but I know they have specialcards.On April 3 Santos went to the warehouse where asupervisor identified as Huango was doing the hiring.According to Santos, Huango had a list of 30 names and 27responded to his call and needed 4 (sic) more. Santostestified:... and he (Huango) called the attention of the(union) delegate-Mr. Cachon-to give me an opportu-nity and he told me, "Wait, Familia" but I noticed thatHuango left without the three men and he did not pickme and they have done this to me .. . .Santos stated he knew there were 30 names on the listbecause he saw it in Huango's hand and the names werenumbered. After Huango left Cachon "called some newmen that had come around there who are not members ofthe Union and they wanted work." Cachon picked threemen with social security cards but did not pick Santos. Imake no finding of discrimination in view of the confusionin the testimony and in view of the fact that Cachon didselect, if I read the testimony correctly, three men who hadsocial security but not union cardsOn April 6, Santos shaped up for theMayaguezwhereFacundo was hiring. After he exhausted his regular gangand suplente lists Facundo called for men from theshapeup. Santos testified that he asked for "cards" but hedid not specify what type of cards. Santos was not pickedalthough he spoke with Facundo about 1 hour before theshape, presumably to ask for work. (Santos did not relatethe conversation.)On April 7, Santos shaped for theMobilewhere Facundowas again the hiring boss. Again he stated he saw Facundobefore the shapeup but did not relate the conversation.Facundo picked two regular gangs and a "crazy" gang and"when they need some more the (union) delegatesthemselves call them using patronage." He also testifiedthatwhen Facundo selected men the union delegates"helped him to pick the best people that were closer tothem." Santos was not picked.On April 11, Santos shaped for theSeattleand before theshape saw Facundo in his office Facundo told him that aslong "as there were (men with) cards there was no chancefor social security cards." Santos testified that aftercompleting the old gangs and a crazy gang Facundo calledfor men from the shape but did not pick Santos. Facundotestified that he never told Santos he could not be hiredbecause he did not have a union card or refused to hire himbecause he did not have a card. Union delegates Cholinaand Guerra were present at this shapeup. Santos furthertestified that theAlbertalso came in on the I1th but thatAlbert Rodriguez, hiring boss, told him, "If you do not havea card you do not come in." Santos stated he (Santos) knewRodriguez was going to pick 15 men from theRio Jamalistand 9 men from the shapeup and that these men werecalled, Santos again omitted.14On April 21 theAlbertagain came in and Facundo pickedone gang of 15 men from the regular list. He then picked 9men from the shapeup but did not pick Santos. Thetestimony does not establish whether the men selected hadunion cards.On April 22, theBaltimorewas loaded but Santos was lateand missed the shape. Facundo picked two regular gangsand one crazy gang for theSeattlewhich was also loadingand Santos shaped for theSeattle.One gang was picked upfrom theBaltimoreand then Facundo picked 21 or 22 mento form the crazy gang. While much of the testimonyrespecting the hiring for theSeattleis incomprehensible,Santos did state that seven or eight men were picked whohad cards (presumably after the regular gang had beenpicked) and that he was the only one not selected. He alsotestified that when he showed Facundo his social securitycard Facundo told him he wanted a union card.On April 26, theDetroitwas in port. Santos hadpreviously testified that during 1969 he had workedregularly on theDetroitas a member of the gang ofFrederico Libran, a hatch boss, and that he worked withouta union card.15 On the 26th, Libran did not pick his gangbut told Lopez Pinto to pick it. Lopez ordered the men toget in line and then told them, "Those who have cards comeon-the ones with social security cards stay out." Santosthen told the union delegate, Papo Quiles, that he was goingtowork because he had worked on the gang with a socialsecurity card. Quiles told him he had nothing to do with itand Santos left the line when Lopez took him off it. Santosthen went to Libran who was acting as "bosso" and toldhim Lopez did not want him to work. Libran said he wassorry and Santos then went to the hatch foreman for thenumber 4 hatch, Peligro, and told him that Lopez did notwant him to work. The interrogation was not completed asto Peligro. Santos did not work.On May 5 theDetroitwas again in and Lopez was againhiring for the number 5 hatch and Libran was acting as"bosso." Seven men for the regular hatch gang werepresent, including Santos, but Lopez did not pick him. Hefilled the gang from the six other regulars and from othermen at the shapeup, asking them for their cards.Libran testified that Santos had worked for him "manytimes" on theDetroit,that he did not know if Santosbelonged to the Union, but that Santos had always workedwith his social security card as identification. As to whetherSantos was a member of his regular gang, Libran stated,"Not exactly and yes." He never told Santos he could not14Rodriguez did not appearas a witnessAlthough subpenaed by the15Respondent'switnessestestified that Santos was generally employed,General Counsel it was stated by the Company's counsel that he was illwhen employed, on theDetroitand would be unavailable for 9 days SEA-LAND SERVICE, INC.work because he did not have a card and always hired himon his social security identification.Lopez testified that he substituted for Libran as boss ofhatch number 5 on theDetroitand that he had worked forLibran during 1970. He stated he never took Santos out ofthe gang but that he had refused to select Santos when hisgangwas complete.16 Santos,according to Lopez, was not aregular member of the number 5 gang.On May 11 theBaltimorewas in and Lorenzano washiring boss. He hired two gangs from the regular list andpart of one gang from the suplente list which left him,according to Santos, 10 to 12 men short. (Santos had seenLorenzano before the hiring and had been told that as longas there were men with cards he could not be picked.) Hepicked these men from the shapeup, asking for cards. Hedid not pick Santos.On May 14 he shaped again for theDetroitand Lopez"did not want to pick me up."On May 20 Santos shaped for theBaltimore.whereRodriguez was hiring.After filling his complement from theregular and suplente lists he was still seven men short.Although Rodriguez picked from the shape he did not pickSantos.On May 30 Santos again shaped for theBaltimore..Rodriguez was hiring and after picking from the regular listhe picked a third gang from the shapeup. He did not pickSantos, who was present and showed his social securitycard.On May 31 theDetroitwas back but there was no cargofor the number 5 hatch. Santos went aboard and spoke tothe winch operator (not a supervisor) of the number 4 hatchwhose brother was picking the "shore" gang. He pickedfour men who were not regular members of any gang butdid not pick Santos. Santos went back to see the winchoperatorwho spoke to his brother who told Chita, orDaniel, the winch operator, that he knew what was goingon.In support of the testimony of Santos the GeneralCounsel called Vincente Mattei who worked as a regular inthe number 5 hold of theDetroitbut also shaped formechanized ships. Testifying to the hiring practice at theshape,Mattei stated that the regular list was called first,then the supplementary list, and then they asked for (union)cards and, if there were no cards, asked for social securitycards. (His testimony on this point is confusing, however,becauseMattei also testified that when the lists werefinished the hiring boss called for social security cards andthat the men in the shapeup had no union cards.) At theDetroitthe regular gangs were picked and then the hatchbosses took anyone who was around. This hiring wasobserved by union delegates and if a longshoreman withouta union card was picked he would be taken off the line anda union card man picked. Mattei gave no specific testimonyas to any such incident. On cross-examination, he testifiedthat Santos had been working at theDetroitand hadworked without a union card. Again, neither the time northe circumstances were identified.Victor Santiago, a longshoreman, testified that he hadworked the mechanized ships and also theDetroit.He also'tiThe men lined up for the shape at theDetroitand the foreman wouldgo down the line pickingmen inorder until he had all he needed.17testified that at the mechanized ships the regular list wascalled first, then the suplente list, then the men with unioncards and then the men with social security cards. Althoughunion delegates were always present at the hiring they didnot intervene.At theDetroit,Libran filled his gang, when regulars wereabsent, from the shapeup. Social security card applicantswere employed at theDetroit.He also testified that once hehad seen Santos taken from the hiring line at theDetroitbecause he did not havea unioncard. (No furthertestimony or explanation was given.) Respecting thedelegates Santago testified that among their duties was toseewhatunionmembersbehiredfirst.Oncross-examination Santiago admitted that one of theregular members of the number 5 gang, "El Chon," workedwith a social security card only.3.Paragraph IX of the complaintParagraph IX of the complaintalleges, insubstance, thaton March 31 Rodriguez told Santos that he was not beinggiven work because the Union had so ordered. It is allegedthat this violated Section8(a) (1).Santos testified that on March 31 he asked the paymasterfor an accounting of hisearnings ontheDetroit.He wastold to see Rodriguez and when he saw him Rodriguez toldhim, "Keep your mouth shut because that is why the uniondoes not want that you be given work because you arealways defending others." (As stated, Rodriguez did notappear in the proceeding.)The complaint does not allege that this statement violatedSection 8(b)(I)(A) and,sinceRodriguez had no authority tobind the Union, no violation of that section is found.Ventura Rivera testified that he had been a longshore-man for 17 or 18 years, was a member of the Union, and atSea-Land he worked on theDetroit,and that on March 31he heard part of an argument between Santos and asupervisor whom he identified as "El Bobon" (the fool). ElBobon told Santos the Union was not giving him any workbecause he was arguing.Victor Santiago also testified that he heard the argumentbetween Santiago and Rodriguez, whom he identified as"El Bobon," and that Rodriguez told Santos the Union didnot want to give him work because he talked too much.Santos answered that he was glad Rodriguez was tellinghim that.B.Conclusions1.The deduction of duesThe General Counsel and the Company stipulated,supra,that the Company, during a period from September 1969 tothe time of the hearing, deducted $12 from moneys earnedby Santos in the employ of the Company and remitted thissum to the Union as union dues. Santos was not a memberof the Union during this period nor did he sign anyauthorization for such deductions. Accordingly, I find thatby such action the Company violated Section 8(a)(1) and(2) of the Act.accordingto Lopez. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the Union did not join in the stipulation and thereisno evidence to establish that the Union required theCompany to deduct such dues and remit them to it I findthat the Union did not violate Section 8 (b)(1)(a)2.Discrimination as to SantosBefore reviewing the testimony respecting Santos there isone point which may require clarification, i e , the status ofthe "suplentes" or the longshoreman on the supplementallistsParagraphs VI, VII, and IX of the complaint refer tothe refusal to hire Santos as a suplente or substitutelongshoremanAgain in his recommended order theGeneral Counsel refers to substitute or suplente longshore-man The term suplente longshoreman, as used by theCompany and the Union, refers to longshoremen who hadthe requisite 800 hours of employment with the Companyand were included in the bargaining unit They stood, as tohiring, in the same class as the so-called regular gangemployees except that they had not become regularmembers of any specific gang They were, however, entitledto the same preference in hiring as regular gang members.This case, at least as I and the other parties understood it,was tried on the theory that the discrimination againstSantos occurred when the regular gang members and therequired suplentes had all been hired and it was necessaryto hire casuals. The discrimination alleged is that Santoswas not hired as a casual employee until after all casualemployees with union cards were hired Harry R Martin,counsel for the General Counsel, stated on the record:Among these (casual) groups anybody with a monthly(union) card first time at the piers has a monthly cardfrom the union, not a membership card, yet he is hiredwith preference to those who just have a social securitycard-that is a closed shop-that is the GeneralCounsel's contentionThose who have monthly card issued by the union aregiven preference to work as substitutes whenevervacanciesoccur among those who work on themechanized ships or the gangs of the hatch tenders (onbreak-bulk ships) these people use a list of the regulargangs-that is a closed shop-that is our theoryThe testimony of Santos is not only confusing but muchof it consists of opinions and conclusions without referenceto or substantiation by fact. It is also tainted by expressionsof Santos' hostility toward both the Company and theUnion The testimony of the witnesses of the Respondents,although not confusing, is marked by a similar lack ofsubstantiation consisting, as it does for the most part, ofblanket denialsFor clarification the incidents relied on to establishdiscrimination will be divided into three classificationsA.Those incidents in which there is no evidence ofdiscrimination nor from which discrimination may reason-ably be inferred.BThose incidents as to which discriminatory motiverests on statements allegedly made by company agents toSantos and which, if Santos is credited, establish theallegations of the complaint.C.Those incidents concerning which there is no directevidence of discrimination but in which discrimination, inthe light of other testimony, may reasonably be inferred.As to A, these incidents occurred on February 8 and 16,dates on which Santos had his temporary card, March 4,strickenby the General Counse: from the complaint;February 18 and March 16 and 22 when no men were hiredfrom the shapeup, April 3, when men with social securitycards were hired from the shapeup, and May 31 when therewas no cargo for the hatch on theDetroitwhere Santosusually worked. It is recommended that the complaint bedismissed as to the allegations relating to February 8, 16,and 18, March 4, 16, and 22, April 3, and May 31.As to B, the evidence rests almost entirely on thetestimony of Santos relating to his prehire conversationswith the hiring bosses at their offices. On March 12 Santostestified that before shaping he asked the hiring boss,Maldonado, for work on theTampaand was told that he(Maldonado) could not pick anyone without a card 17 SinceMaldonado was not called this testimony is uncontradicted.This was the only occasion on which Maldonado was thehiring boss.On March 26 Santos shaped for theAnchorageandRoman was the hiring boss. Santos testified that before theshape he saw Roman at his office, asked for work, and wastold that if he did not have a card he could not work.Roman testified that when it was necessary to go outsidethe lists for employees they usually hired people that "areefficient in their job." He knew Santos but never deniedhim employment because he did not have a card nor toldhim he could not work because he did not have a cardSantos shaped for several ships on which Facundo wasthe hiring boss, all without success. On March 15 and April6 Santos saw Facundo before the shapeup but did nottestifywhat was said in the conversation On April 11,however, when he saw Facundo in his office he was toldthat as long as there were men with cards there was nochance for men with social security cards. On the same dayhe was told by Rodriguez, the hiring boss of theAlbert,thatifhe did not have a card he could not work. Facundodenied Santos' testimony and Rodriguez was unavailable.Again on April 22, Santos was told by Facundo at theshapeup for theSeattlethat he (Facundo) wanted unioncards and not a social security card.On April 26, theDetroit,which was the ship Santosregularly worked, was in port and Lopez who was hiring inplace of Libran, the regular number 5 hatch boss, told themen with cards to come in and those with social securitycards to stay out. Libran's testimony respecting the regularemployment on theDetroitwas ambiguous but he didtestify that he hired Santos on the basis of his social securitycard Lopez testified that he refused to hire Santos on April26 because his gang was complete He also testified thatSantos was not a member of the number 5 hatch gangMattei and Santiago testified that Santos worked on the17 In review of the testimony "card" will be understoodto mean unlessa social security card is specified, a membership or temporary card in theUnion SEA-LAND SERVICE, INC.Detroitwithout his card and that men with social securitycards were employed on that ship.18On May 11 Lorenzano was hiring for theBaltimoreandSantos testified that he saw Loenzano before the hiring andwas told that as long as there were men with cards he(Santos) could not be picked. Santos was not selected.Lorenzano was not called as a witness.According to Santos six hiring bosses,Maldonado,Facundo, Roman, Rodriguez, Lorenzano, and Lopez toldhim, on separate occasions, that he could not be hiredunless he had a union card. Two of these bosses, Facundoand Roman, denied the allegations both specifically andgenerally. Two others, Maldonado and Lorenzano, did notappear and Rodriguez was unavailable. Lopez' testimonywas confined to theDetroitand he testified, after denyingthat he had ever removed Santos from the line because hedid not have a union card (he testified he had completed hispick on that day), that Santos worked frequently on theDetroitand always with a social security card. There wereno records introduced to show how often Santos workedtheDetroitduring the period of alleged discrimination butSantos' testimony implies that he worked from time to time.The issue, as I see it, is almost exclusively confined tocredibility since neither theGeneral Counsel nor theCompany sought to introduce any records of employment(except for Santos' notebook, used to refresh his recollec-tion)nor the testimony, with the exceptions noted, ofdisinterestedwitnesses.The record does not sustain afindingofgeneraldiscriminationagainstallcasualemployees who did not have any union cards for such afindingwould be based solely on Santos' opiniontestimony. Granting that the record provides little supportfor a credibility finding favoring either party I acceptSantos' testimony insofar as it applies to discrimination onthe mechanized ships.19As to theDetroit Ido not find that the General Counselsustained his burden of proof. There is uncontradictedtestimony that Santos did work that ship (according toSantos he was a regular gang member) and that other'5Santiago also testified that he had once seen Santos taken off thehiring line at theDetroitbecause he did not have his card. No explanationof the circumstances was given.19 In making this finding I have considered the testimony of Facundothat it was seldom necessary to hire casuals for the mechanized ships andalso his testimony that Santos ever worked on mechanized ships. Romantestified that Santos worked the mechanized ships "sometimes"Santostestified that until 1970 he frequently worked mechanized ships. This facetof the major issue also rests on credibility.20 1 am in disagreementwith the approach to the credibilityissue takenby Chairman Miller in his dissent (a dissent does not usually warrantcomment but the Board is undergoing another transition period andtoday's dissent may well be tomorrow's law) inMark Twain Industries, Inc.,185 NLRB No. 101, in which he states:... and virtually all of the other findings rest solely uponuncorroborated testimony of the party in interest, which is consistentlyand repeatedly credited, over Respondent's corroborated denials, to apoint where the findings are, in my opinion, highly questionable. Iwould dismiss the complaint in its entirety.InMark TwainTrialExaminer Kuskin made a painstaking andconvincing analysis of the credibility issue which will almost inevitably,where extrinsic evidence supporting either side is lacking, be determined byopinion.In such cases there is no substitute for personal observation of thewitnesseswhile under oath and, while errors will be made, they are lesslikely to be made by an experienced Trial Examiner who has heard thecase(the phrase"trier of the facts"isnot one of derogation)than by anipsidixitconclusion formed from a printed record. If the credibility finding19longshoremenworked it with only social security cards.Again the issueis oneon which it is impossible to reach aconclusion which is free from reasonable doubt. I simplyfind that the testimony as to theDetroit,takenin toto,failsto establish an inference of discrimination. As to themechanized ships a different conclusion, accompanied bythe same doubts, has been reached.Having found that the Company discriminatedagainstSantos with respect to the specific incidents related underclassification B, I would also find the failure to hire in theclassification C incidents stemmed from the same discrimi-nation. The discriminatory pattern was established, if myevaluation is correct, by quoted statements of companyrepresentatives and it would be improbable that the samestatements would be made each and every time there was afailure to hire Santos. On these occasions Santos appears tohave no conversations with the hiring bosses-he wasmerely overlooked in the selection of casuals. The GeneralCounsel's case is weakened by the fact there is a failure toestablish,inmostincidents, whether any casuals withoutunion cards were employed but this is but another of thegaping holesin the presentationof the case by all parties.No Examiner likes to rely on the mere testimony of acharging party that he appeared at a shapeup, waived hissocial security card, but was not hired as the basis of afinding that a respondent has violated the Act. Thisreliance,inthiscase,restssolelyon the testimony,contradicted, of Santos.20Ifind that Respondent Company violated the Act byrefusing to hire Santos on the following dates: March 12,15, 17, and 26; April 1, 6, 7, 11, 21, 22, 25, and 26; and May5, 11, 14, 20, and 30.3.Violation of Section8(a)(1)In the context of the facts of this case I find thatRodriguez' statement to Santos that the Union did not wantof a Trial Examiner reached after careful consideration and a weighing ofthe testimony is to be set aside by the Board (and until recently the Boardwas composed of members who had never participated in an unfair laborpractice hearing)then the major function of the Trial Examiner's role inthe administrative process has been usurped.Ialso reject the suggestion that individual charging partiesoccupy aspecial and inferior status as witnesses.A witness, regardless of his interestin the proceeding, is either truthful or not and a truthful witness should becredited even if he stands alone. No theory of credibility has been morecompletely discredited than that of resort to a head count to determine theissue.As any experienced Examiner knows corroboration is no touchstone,particularlywhere the corroboratingwitnessesshare the respondent'sinterestoraresubject to his command. Supervisors will generallycorroboratemanagement and managementwill corroborate its supervisorsso that a united front of exculpatory testimony will be presented theExaminer.One last word.Those who have had experience in the Board's RegionalOffices where the spade work,and usually the most effective work,is done,know that charges brought by a party and very specifically by anindividual are subject toclose and continuous examinationand scrutinyand decision to issue complaint is not reached until an independentinvestigation determines that the party has at least establisheda prima faciecase.If the Trial Examiner's subsequent decision shows due considerationof the credibility issues then a dismissal based on lack of corroborativetestimonywould appear to frustrate the purposes of the Act and theprocedures established to effectuate them. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDhim to work because he talked too much violated Section8(a)(1). (The exact words used I find immaterial.)21 Thosefacts are the contractual relationship between the Companyand the Union which embraced a union shop, a clausewhich, while perfectly lawful, necessarily impresses employ-ees with the prestige and authority of the Union and thepractices found herein whereby the Company discriminat-ed against Santos because he was not a member of theUnion. Although the statement was hearsay as to the Unionitwas made by a company hiring boss and inevitablysuggested to the employee that work might be difficult toobtain because he was not in favor with the Union and thatthe Company, as a consequence, might be less willing tohire him The finding is tenuous but tenuous findings arecommonplace in labor law.4Discrimination by the UnionThe complaint alleges, among other charges against theUnion, that the Union caused the Company to discriminateagainst Santos by denying him employment as a longshore-man because he was not the holder of a union card or atemporary permit from the Union.There is no direct evidence that any union officer oragent ever requested the Company to refuse to hire Santosbecause he did not have either union card. It is true thatunion delegates were present at all the shapeups but there islacking evidence that they participated in the selection ofthe longshoremen except on a few occasions.22 Theseinclude Santos' testimony relating to April 7 that the uniondelegates, Cholina and Guerra, placed "people they know"when personnel was lacking and that on that date theyhelped Facundo pick "the best people that were closer tothem." I am unwilling to make any finding on testimony soclosely approaching total incomprehensibility as this Onthe other hand there is the testimony of Santos, if Iunderstand it correctly, that a union delegate hired threelongshoremen with social security cards at the warehouseon April 3. He also testified that when he protested to aunion delegate at theDetroitthat he had not been hired hewas told that the delegate had nothing to do with it.Mattes, a witness called by the General Counsel and whoworked on theDetroit,testified that longshoremen withoutunion cards would be taken off the shapeup line at theDetroitby the union delegates but his testimony wassupported by no specific reference and no reference toSantos. Mattei admitted Santos worked theDetroitwithouta card.Santiago testified that at the mechanized ships the uniondelegates did not intervene in the hiring. As to theDetroit,Santiago testified that longshoremen with social securitycards were hired but that the duty of the union delegate wasto see that union members were hired first. (WhetherSantiago was referring to union members who were coveredby the contract and who were entitled to preference or tounion members who were casuals was not disclosed.) Thistestimony is unsupported by facts. He also testified that hehad seen Santos taken off the hiring line at theDetroitbecause he did not have a card. (Santos testified that it was21Having listened to the testimony of Santos for 2 days I find itcompletely credible that such a statement was made22The record is silent as to why the delegates were present There are.Lopez who took him off the line and there is no implicationthat this was requested by a union delegate.)The only evidence tending to support the charge of uniondiscrimination is the fact that the union delegates werepresent when the Company hired at the shapeup. Associa-tion may be sufficient proof of guilt in the political milieubut it has yet to find acceptance in juridical proceedings.Nor can I find that the Company and the Union had anyunlawful arrangement or practice whereby in the hiring ofcasual or extra longshoremen preference was given to thoselongshoremenwho had union membership cards ortemporary union cards as against those longshoremen whohad social security cards. This finding is based on a failureof proofItwill be recommended that the complaint, insofar as italleges the Union caused the Company to discriminateagainst Santos by denying him because he did not have aunionmembership card or temporary union card, bedismissed. It will also be recommended that the complaint,insofaras it alleges the Company and the Unionmaintained or gave effect to a practice or arrangementwhereby casual or extra longshoremen with union member-ship or temporary union cards were given preference inhiring as against longshoremen who had social securitycards, be dismissed.IVTHE REMEDYHaving found the Respondent Company has engaged inand is engaging in certain unfair labor practices, it will berecommended that it cease and desist from the same andtake certain affirmative action necessary to effectuate thepolicies of the Act.Having found the Company deducted moneys from thewages of Santos and paid the same over to the Union forunion dues at a time when Santos was not a member of theUnion, and had not signed a written authorization for suchdeductions it will be recommended that the Companyreimburse Santos for moneys so collected ($12) with interestthereon at the rate of 6 percent per annum from the timesuch moneys were deducted.Having found that the Company discriminated againstSantos by denying him employment because he did nothave a union card or a temporary union card it will berecommended that the Company make Santos whole forany wages lost by reason of said discrimination togetherwith interest at the rate of 6 percent per annum and inaccordance with theWoolworthformula. The dates onwhich I find said discrimination occurred are: March 12,15, 17, and 26; April 1, 6, 7, 11, 21, 22, and 26; May 5, 14,20, and 30.Upon the findings and upon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.By deducting sums of money from the wages earnedby Santos and by remitting said sums to the Union inpayment of union duesat a time whenSantos was not aof course, reasons related to the keeping of records which wouldrequirethat the Union know whatlongshoremen would be working on particularships but these reasons, too, in theabsence of testimony involve conjecture SEA-LAND SERVICE, INC.21member of the Union and had not signed a writtenauthorization for said deductions Respondent violatedSection 8(a)(1) and (2) of the Act.2.By denying Santos employment on various datesherein set forth because he did not have a unionmembership card or a temporary union card, therebyencouraging union membership, Respondent Companyviolated Section 8(a)(1) and (3) of the Act.3.By telling an employee the Union did not want himto work because he talked too much, Respondent Companyviolated Section 8(a)(1) of the Act.4.Respondent Union did not violate Section 8(b)(1)(A)and (2) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions oflaw and the entire record in this case and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDERItisrecommended that the Respondent,Sea-LandService,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discriminating against Nicolas Santos Santos byrefusing to hire him as an extra or casual longshoreman attheCompany'sshapeup of casual longshoremen foremployment on its mechanized ships because he does notpossess either a membership card or a temporary workpermit inI.L.A. Local 1575,International Longshoremen'sAssociation, AFL-CIO.(b)Rendering unlawful aid, assistance,and support toI.L.A. Local 1575, by deductingand paying over to saidUnion sumsof money fromthe wages of Nicolas SantosSantos for union dues in the absence of a writtenauthorization from said Santos obtained from him after theexpiration of the 30-day period provided in Section 8(a)(3)of the Act.(c) Interfering with,restraining,or coercing its employeesby telling them I.L.A. Local 1575 does not want them towork because they talk too much.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Aet:(a)Reimburse Nicolas Santos Santos for union duesunlawfully deducted from his earnings since September 2,1969, and remitted to I.L.A. Local 1575.(b)Make Nicolas Santos Santos whole for any loss ofearnings,with 6 percent interest,he may have suffered as aresult of the discrimination practiced against him on thedates heretofore set forth in "The Remedy."(c) Post at its offices and places of business at Hato Reyand San Juan,Puerto Rico, copies of the attached notice inSpanish and English marked "Appendix." 23 Copies of saidnotice, on forms to be provided for the Regional DirectorforRegion 24, shall, after being duly signed by anauthorized representative of Respondent, be posted byRespondent immediately upon receipt thereof, and bemaintanedby itfor 60 consecutivedaysthereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notice is notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 24, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.24IT IS FURTHER RECOMMENDED that the complaint, insofaras it alleges other violations of the Act by RespondentSeat-Land Service,Inc., be dismissed.IT IS FURTHER RECOMMENDED that the complaint,insofaras it alleges violationsof the Act by Respondent I.L.A.Local 1575, International Longshoremen's Association,AFL-CIO.23 In the event no exceptionsarefiled as provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions, recommendations,and recommended Order hereinshall, as provided by Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and Order,and all objections thereto shall be deemed waived for all purposes. In theevent that the Board's Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNationalLaborRelationsBoard"shallbe changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board."24 In the event that this recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."